Citation Nr: 0001708	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-08 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for postoperative tendon 
repair with left ankle synovitis, currently evaluated as 20 
percent disabling, to include a separate compensable 
evaluation for postoperative scars and entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran retired in September 1992 with 20 years of active 
service.  

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The service-connected left ankle recurrent synovitis, 
status post peroneus longus tendon repair, is manifested by 
marked limitation of motion and mild soft tissue swelling.  

3.  The surgical scar resulting from the tendon repair is not 
shown to be poorly nourished with repeated ulceration or to 
be tender and painful on objective demonstration.  

4.  No unusual or exceptional disability factors are 
demonstrated with respect to the service-connected left ankle 
disability.  



CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for left ankle recurrent synovitis, status post peroneus 
longus tendon repair, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.71a, Diagnostic Codes 5020, 5271, 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was originally established by a January 
1995 rating decision, which also awarded a noncompensable 
evaluation for recurrent synovitis of the left ankle with 
history of sprain under Diagnostic Codes 5020 and 5271 of the 
rating schedule.  

A February 1995 VA orthopedic examination found flexion to 
"90" degrees, extension to "170" degrees, and a slight 
decrease in the rotation of the left foot.  Tenderness of the 
lateral malleolus was also noted.  A May 1995 rating decision 
increased the evaluation to 10 percent disabling, effective 
from August 1994.  

An August 1997 VA rating examination notes that the veteran's 
left ankle was obviously swollen to a diameter one inch 
larger than that of the right ankle.  Tenderness to pressure 
was noted over and just below the lateral malleolus.  The 
pertinent diagnosis was chronic synovitis of the left ankle.  

The veteran filed a reopened claim for an increased rating in 
November 1997.  

VA treatment notes dated from June to September 1997 indicate 
that the veteran complained of chronic left ankle pain along 
with other joint pain.  He complained that his ankle pain and 
swelling had become constant.  The records indicate that 
there was a question of gout, as he had complaints of 
multiple joint pain.  

In February 1998, a military physician performed a removal of 
exostosis, lateral left calcaneus, and a debridement of a 
degenerative peroneus longus tendon tear.  An April 1998 
rating decision awarded a 100 percent temporary rating from 
the date of the operation to April 1, 1998, at which time a 
10 percent evaluation was again assigned.  

A November 1998 VA orthopedic examination report states that 
the veteran walked with a slight limp.  There was swelling in 
the surgical scar region, but there was no redness or warmth.  
The scar was about four inches in length.  The veteran had 
dorsiflexion to 5 degrees and plantar flexion to 10 degrees, 
with pain beginning at the 10-degree point.  No inversion or 
eversion was noted.  The report is negative for evidence of 
tenderness of the surgical scar.  X-rays were taken and 
compared with studies done in February 1995 and August 1997.  
The anklebones were intact without evidence of fracture or 
dislocation.  The articular surfaces and joint spaces were 
intact.  The soft tissues were within normal limits with mild 
swelling, mainly posteriorly.  The examiner's diagnoses were 
longstanding history of gout on suppressive therapy with 
increasing flares, and recent left calcaneal exostosis and 
degenerative tear of the peroneus longus tendon.  

A February 1999 rating decision increased the evaluation to 
20 percent, effective June 9, 1997, the date the veteran 
complained of increased pain and swelling.  The RO also 
assigned a temporary 100 percent rating for convalescence 
from February to May 1998, and reinstated the 20 percent 
schedular evaluation following the convalescence period.  

During the veteran's personal hearing in June 1999, he 
testified that his ankle swells up and he has to wear a lower 
boot to keep his scar from being irritated.  He can stand for 
six hours and then must sit.  Once the swelling starts, it 
takes a while to go down.  He still has significant pain, 
even after his surgery.  He has used a lot of leave from his 
job as a confinement officer.  He has used all of his sick 
leave and some of his regular leave.  He has asked to pull 
tower guard because he can sit in the tower.  He still has 
reduced range of motion and pain on movement.  His ankle has 
been drained three times since the surgery.  He is still on 
antibiotics.  Extreme pushing on the scar causes pain under 
his foot.  

The veteran further testified that he had constant pain 
before the surgery but has less pain now.  He still has 
swelling, however.  Now he can only play 15 or 20 minutes of 
basketball before his ankle will hurt and swell.  There is no 
laxity or looseness, just pain and reduced range of motion.  

In July 1999, the RO denied the increased rating claim, 
including the request for extraschedular consideration and 
the claim for a separate rating for the veteran's scar.  

Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring that VA fulfill the statutorily required duty to 
assist under 38 U.S.C.A. § 5107(a) because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is satisfied that all relevant 
facts pertinent to this issue have been properly developed 
and that no further assistance to the veteran is required to 
comply with the duty to assist him as mandated by law.  38 
U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999), the Board has reviewed all the evidence of record 
pertaining to the history of the veteran's left ankle 
recurrent synovitis, status post peroneus longus tendon 
repair, and has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's left ankle is currently rated as 20 percent 
disabling under Diagnostic Code 5271 for limited motion of 
the ankle.  38 C.F.R. § 4.71a.  Under Code 5271, a 10 percent 
rating is assigned when there is moderate limitation of 
motion.  A 20 percent rating is warranted when there is 
marked limitation of motion.  Normal dorsiflexion of the 
ankle is from zero degrees to 20 degrees, while normal 
plantar flexion is from zero degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II (1999).  

During the November 1998 VA examination, the examiner noted 
that the veteran had a slight limp and that his left ankle 
had 5 degrees dorsiflexion and 10 degrees palmar flexion with 
the onset of pain at 10 degrees.  Where a disability rating 
is based on limitation of motion, the Board must consider any 
functional loss the veteran may have sustained by virtue of 
weakness or pain on motion, as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See 
38 C.F.R. § 4.59 (painful motion is an important factor of 
disability from arthritis).  

The record shows that on recent examination, the veteran 
exhibited marked limitation of ankle motion, with ankle 
motion restricted by pain at 10 degrees of palmar flexion.  
The Board is of the opinion that 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not provide a basis for a rating greater than 20 
percent, as the functional limitation imposed by the 
veteran's pain is contemplated in the 20 percent rating 
currently assigned.  The Board also observes that where, as 
here, the maximum rating for loss of range of motion is 
granted, the application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The Board is of the opinion that application of other 
potential diagnostic codes, including Code 5262 for 
impairment of the tibia and fibula, and Code 5270 for 
ankylosis of the ankle, is not supported by the evidence of 
record.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding 
that the Board's choice of diagnostic code should be upheld 
so long as it is supported by explanation and evidence).  
Specifically, there is no evidence of ankylosis (fusion) of 
the left ankle, nor is service connection in effect for any 
disability of the tibia and fibula resulting in ankle 
disability.  See 38 C.F.R. § 4.14 (1999) (the service-
connected evaluation may not be based on symptoms resulting 
from nonservice-connected disability).  

The Board observes that synovitis is rated as for 
degenerative arthritis on the basis of limitation of motion 
of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 
5020.  However, the veteran cannot obtain an additional 
separate rating for synovitis of his ankle because the 
evaluation assigned already contemplates marked limitation of 
ankle motion under Diagnostic Code 5271.  The rule against 
"pyramiding" precludes the use of multiple diagnostic codes 
to artificially inflate the service-connected evaluation.  38 
C.F.R. § 4.14.  Rather, the diagnostic code is applied that 
best reflects the overall disability picture shown for the 
specific anatomical part involved.  In this case, that 
Diagnostic Code is 5271.  

The Board also concludes that an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not in order.  The 
veteran has testified that that he has continued to work, 
albeit with some discomfort.  He testified that that he can 
stand for six hour before the onset of pain.  Following the 
period of surgical convalescence, the veteran was able to 
return to work and perform his duties, again with some stated 
discomfort.  He testified that the pain has been better since 
the surgery.  Again, he has continued to work in his job as a 
confinement officer.  He has not had frequent periods of 
hospitalization as a consequence of his service-connected 
ankle disability, nor has the disability resulted in marked 
interference with employment such as to render impractical 
the application of the regular schedular standards.  

It bears emphasis that the rating schedule is designed to 
compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected disability is contemplated in 
the 20 percent rating now in place.  Accordingly, the Board 
finds that this case does not present such an exceptional or 
unusual disability picture such that the regular schedular 
rating are inadequate to compensate the veteran fairly in 
this instance.  38 C.F.R. § 3.321(b)(1).  

The veteran's representative contends that a separate rating 
is warranted for the veteran's surgical scar.  The United 
States Court of Appeals for Veterans Claims in Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994), held that scars can be 
rated separately from injuries to the body because 
symptomatology relating to scars and to bodily injuries may 
not be overlapping or duplicative, and thus do not involve a 
matter of pyramiding.  

A 10 percent evaluation is for assignment for superficial, 
poorly nourished scars with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
for assignment for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are to be rated on the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

In this case, however, there is no medical evidence that the 
surgical scar is tender or that it limits the function of the 
veteran's left ankle joint.  Additionally, the veteran 
testified that only extreme pushing on his scar caused pain 
under his foot.  The Board therefore finds that the evidence 
of pain regarding his surgical scar is not sufficient to 
warrant a separate rating under Esteban.  

The Board has carefully reviewed the evidence of record in 
this case but finds that the preponderance of the evidence is 
against a disability rating greater than 20 percent for left 
ankle recurrent synovitis, status post peroneus longus tendon 
repair.  38 U.S.C.A. § 5107(b).  





ORDER

An increased evaluation for left ankle recurrent synovitis, 
status post peroneus longus tendon repair, is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

